Citation Nr: 1532218	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-48 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right torn meniscus and anterior collateral ligament.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1993 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for right torn meniscus and anterior collateral ligament and assigned an initial noncompensable rating, effective February 13, 2007.  The Veteran perfected an appeal with regard to the propriety of the initially assigned rating.

During the course of the appeal, in a February 2009 rating decision, a 10 percent rating for the right knee disability was granted, effective February 13, 2007, the date VA received the Veteran's claim for service connection.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). Therefore, as the Veteran was not awarded the maximum rating for his right knee disability, the issue has been characterized as shown on the first page of this decision.

In his December 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  In a September 2014 letter, the Veteran was informed that his requested hearing had been scheduled for October 2014.  However, as the Veteran did not appear for the hearing and failed to provide good cause for his absence or request to reschedule the hearing, his request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDING OF FACT

On May 18, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to an initial rating in excess of 10 percent for a right torn meniscus and anterior collateral ligament.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial rating in excess of 10 percent for a right torn meniscus and anterior collateral ligament have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On May 18, 2015, the Veteran contacted the RO and requested to withdraw his appeal regarding the "[notice of disagreement] 4/21/2009 for impairment of the knee."  Such notice of disagreement addressed the Veteran's claim for an initial rating in excess of 10 percent for a right torn meniscus and anterior collateral ligament.  The report of contact has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to that particular claim.  As such, the Board does not have jurisdiction to review the claim and the appeal of that claim must be dismissed.

ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


